DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Peter S. Park (Reg. No. 60,719) on 02/01/2022.
The application has been amended as follows: 

Claims 1-6, 8, 10-12 14, 16-18, and 20-26 are cancelled.
Claims 1-22 are amended as follows:

Regarding claims 1-6,
1-6.  (Canceled)

Regarding claim 7,
7.  (Currently Amended):  An image decoding method comprising:
determining an intra prediction mode of a current block;

filtering the neighboring samples to generate filtered neighboring samples based on the determination that the first filter is applied to the neighboring samples; 
applying a second filter for the filtered neighboring samples to generate reference samples; and
generating a prediction block of the current block based on the reference samples,
wherein the second filter is an interpolation filter which uses four samples among the filtered neighboring samples,
wherein the second filter is selected based on the size of the current block, and
wherein the size of the current block is an average of a width and a height of the current block in a logarithmic scale.

Regarding claim 8,
8.  (Canceled)

Regarding claim 9,
9.  (Previously Presented):  The image decoding method of claim 7,
wherein the second filter is selected based on information signaled at a block level.

Regarding claims 10-12,
10 - 12.  (Canceled)

Regarding claim 13,

determining an intra prediction mode of a current block;
determining whether to apply a first filter for neighboring samples of the current block based on the intra prediction mode of the current block and a size of the current block;
filtering the neighboring samples to generate filtered neighboring samples based on the determination that the first filter is applied to the neighboring samples;
applying a second filter for the filtered neighboring samples to generate reference samples; and
generating a prediction block of the current block based on the reference samples, 
wherein the second filter is an interpolation filter which uses four samples among the filtered neighboring samples,
wherein the second filter is selected based on the size of the current block, and
wherein the size of the current block is an average of a width and a height of the current block in a logarithmic scale.

Regarding claim 14,
14.  (Canceled)

Regarding claim 15,
15.  (Previously Presented):  The image encoding method of claim 13,
wherein the second filter is selected based on information signaled at a block level.

Regarding claims 16-18,
16 - 18.  (Canceled)

Regarding claim 19,
19.  (Currently Amended):  A non-transitory computer-readable recording medium storing a bitstream that is generated by an image encoding method with an encoding apparatus, wherein the image encoding method comprises:
determining an intra prediction mode of a current block;
determining whether to apply a first filter for neighboring samples of the current block based on the intra prediction mode of the current block and a size of the current block;
filtering the neighboring samples to generate filtered neighboring samples based on the determination that the first filter is applied to the neighboring samples;
applying a second filter for the filtered neighboring samples to generate reference samples; and
generating a prediction block of the current block based on the reference samples,
wherein the second filter is an interpolation filter which uses four samples among the filtered neighboring samples,
wherein the second filter is selected based on the size of the current block, and
wherein the size of the current block is an average of a width and a height of the current block in a logarithmic scale.

Regarding claims 20-26,
20-26.  (Canceled)

Regarding claim 27,
[[22]] 27.  (Currently Amended):  The image decoding method of claim [[1]] 7,
Gaussian interpolation filter.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 7, 13, and 19, the closet prior art does not specifically teach or reasonably suggest the second filter is an interpolation filter which uses four samples among the filtered neighboring samples, wherein the second filter is selected based on the size of the current block, and wherein the size of the current block is an average of a width and a height of the current block in a logarithmic scale. Dependent claims 9, 15, and 27 are allowed for the reasons concerning the independent claims 7, 13, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7, 9, 13, 15, 19, and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/02/2022